Citation Nr: 0843840	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-37 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to 
September 1948.  He died in February 2005.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the above claim.


FINDINGS OF FACT

1.  The veteran died in February 2005.  The death certificate 
lists his immediate cause of death as cardio-genic shock, 
with underlying causes of acute myocardial infarction and 
arteriosclerotic cardiovascular disease (ASCVD).  The veteran 
was not service connected for any disabilities during his 
life time.

2.  There is no evidence of record showing that the cause of 
the veteran's death had its onset during active service or is 
related to any in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.312 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records are unavailable and a 
formal finding of the unavailability of the service records 
was issued by the RO in February 2005.  In cases where 
records once in the hands of the government are lost, there 
is a heightened obligation to explain the Board's findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The analysis of the appellant's claim has been 
undertaken with this heightened obligation in mind.

The veteran died in February 2005.  The death certificate 
lists the immediate cause of death as cardio genic shock, 
with underlying causes of acute myocardial infarction and 
ASCVD.  The death certificate listed the interval between 
onset and death as one day for cardio genic shock, two days 
for acute myocardial infarction, and longstanding for ASCVD.  
The death certificate also lists other significant conditions 
contributing to death, but not resulting in the underlying 
cause, of chronic obstructive pulmonary disease (COPD), 
clostridium difficile diarrhea, staphylococcal sepsis, and 
methicillin resistant staph epidermitis.

After a careful review of the record, the Board finds that 
there is no competent evidence which connects the veteran's 
death to his active service. 

During the veteran's lifetime, he was not service connected 
for any disability.  Post-service private treatment records 
show that the veteran was diagnosed as having bronchitis in 
July 1980 and aortoiliac occlusive disease in August 1980, 
approximately 32 years after service.  A finding of ASCVD is 
shown in 1991, over 40 years following discharge.  The Board 
must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorders that caused or contributed to his death.  
The long time lapse between service and any documented 
evidence of treatment preponderates against a finding of a 
lung or heart condition during service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no 
record prior to the veteran's death in 2005 of any of the 
remaining conditions listed on the death certificate.  Again, 
the long time lapse between service and any documented 
evidence of treatment preponderates against a finding of 
these conditions during service.  Id.

The appellant contends that the veteran's COPD, which was 
listed as a contributory cause of the veteran's death, had 
its onset during service.  However, neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu, 2 Vet. App. at 494.  The 
appellant submitted an undated physical examination report 
which noted that the veteran was 24 years old and had 
increased breath sounds.  The record, however, is silent for 
any subsequent treatment for breathing problems until the 
July 1980 diagnosis of bronchitis.  The Board further notes 
that the record is silent for any treatment between the 
veteran's diagnosis of bronchitis in July 1980 and the 
diagnosis of COPD a few years prior to the veteran's death.  
In fact, diagnostic tests of the veteran's chest during that 
period continuously reported the lungs as normal.  Of 
significance, the September 2002 private treatment record 
noted with the history of COPD was that the veteran was an 
active smoker and smoked two packs of cigarettes every day 
for 60 years.  Therefore, the evidence preponderates against 
finding that the breathing problems at age 24, bronchitis and 
COPD are related.  Finally, the record does not contain a 
competent opinion linking the veteran's cause of death to 
service, and the medical evidence of record does not 
otherwise demonstrate it is related to service.  

The evidence also fails to show that the veteran was 
diagnosed with a cardiovascular-renal disease within one year 
following his period of active military service.  As such, 
service connection for the veteran's cause of death on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.

Therefore, because evidence does not demonstrate that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established, the 
appellant's claim is denied.  The preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is not for application.  38 C.F.R. §§ 3.102, 4.3.  


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, in the context of a claim for DIC benefits, § 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

In the present case, the RO provided the appellant pre-
adjudication notice by a letter dated March 2005.  The letter 
explained the evidence necessary to substantiate the claim, 
including the requirements under Hupp.  The appellant was 
also told of the division of responsibilities between VA and 
a claimant in developing a claim.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection for the cause of the veteran's 
death is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006) 

VA has also assisted the appellant in obtaining evidence.  
Here, a medical opinion is not required because there is no 
competent evidence of record indicating that the veteran's 
cause of death may be associated with his active service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


